  Case 2:19-cv-00640-DAK Document 15 Filed 10/29/20 PageID.180 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


 OZWALD BALFOUR,
                                                            MEMORANDUM DECISION
                               Petitioner,                    & ORDER TO AMEND
                                                             DEFICIENT PETITIONS
                       v.
                                                              Case No. 2:19-CV-640-DAK
 SHANE NELSON,
                                                             District Judge Dale A. Kimball
                              Respondent.


       Petitioner, Ozwald Balfour, a Utah state inmate, simultaneously filed a pro se habeas-

corpus petition, (ECF No. 8), and an amended petition, (ECF No. 9), under 28 U.S.C.S. § 2254

(2020) ("[A] district court shall entertain an application for a writ of habeas corpus in behalf of a

person in custody pursuant to the judgment of a State court only on the ground that he is in

custody in violation of the Constitution or laws or treaties of the United States."). Reviewing the

petitions, the Court concluded Petitioner could proceed further with his case only by filing a

second amended petition, to cure deficiencies and consolidate claims in a single petition. (ECF

No. 12.) Petitioner responded instead with motions for appointed counsel, (ECF No. 13), and for

the Court to send him copies, (ECF No. 14), of his deficient petitions, (ECF Nos. 8, 9).

                             MOTION FOR APPOINTED COUNSEL

       The Court now evaluates Petitioner's motion for appointed counsel. The Court initially

notes that Petitioner has no constitutional right to appointed pro bono counsel in a federal

habeas-corpus case. See United States v. Lewis, No. 97-3135-SAC, 91-10047-01-SAC, 1998 U.S.
    Case 2:19-cv-00640-DAK Document 15 Filed 10/29/20 PageID.181 Page 2 of 5




Dist. LEXIS 21998, at *8 (D. Kan. December 9, 1998). Moreover, because no evidentiary

hearing is required here, Petitioner has no statutory right to counsel. See Rule 8(c), R. Governing

§ 2254 Cases in U.S. Dist. Courts. However, the Court may in its discretion appoint counsel

when "the interests of justice so require" for a "financially eligible person" bringing a § 2254

petition. See 18 U.S.C.S. § 3006A(a)(2)(B) (2020).

        Reviewing this case’s filings, the Court determines that justice does not require appointed

counsel now. First, it is yet unclear that Petitioner has asserted any colorable claims. See Lewis,

1998 U.S. Dist. LEXIS 21998, at *9; Oliver v. United States, 961 F.2d 1339, 1343 (7th Cir.

1992). Second, Petitioner has shown "ability to investigate the facts necessary for [the] issues

and to articulate them in a meaningful fashion.” Lewis, 1998 U.S. Dist. LEXIS 21998, at *9;

Oliver, 961 F.2d at 1343. Finally, the issues in this case appear "straightforward and not so

complex as to require counsel's assistance.” Lewis, 1998 U.S. Dist. LEXIS 21998, at *9; Oliver,

961 F.2d at 1343. The Court thus denies for now Petitioner's motion for appointed counsel.

                                DEFICIENCIES IN PETITIONS

Petitions:

•       do not appear to observe federal habeas-corpus standard of review, stating:

             (d) An application for a writ of habeas corpus on behalf of a person in
             custody pursuant to the judgment of a State court shall not be granted
             with respect to any claim that was adjudicated on the merits in State
             court proceedings unless the adjudication of the claim--
             (1) resulted in a decision that was contrary to, or involved an
             unreasonable application of, clearly established Federal law, as
             determined by the Supreme Court of the United States; or
             (2) resulted in a decision that was based on an unreasonable
             determination of the facts in light of the evidence presented in the
             State court proceeding.

        28 U.S.C.S. § 2254(d) (2020).


                                                                                                      2
    Case 2:19-cv-00640-DAK Document 15 Filed 10/29/20 PageID.182 Page 3 of 5




•       have claims possibly based on illegality of Petitioner's current confinement; however,
        petition apparently not submitted using legal help Petitioner entitled to by his institution
        under Constitution--e.g., by contract attorneys. See Lewis v. Casey, 518 U.S. 343, 356
        (1996) (requiring prisoners be given "'adequate law libraries or adequate assistance from
        persons trained in the law' . . . to ensure that inmates . . . have a reasonably adequate
        opportunity to file nonfrivolous legal claims challenging their convictions or conditions
        of confinement") (quoting Bounds v. Smith, 430 U.S. 817, 828 (1977) (emphasis added)).

                              INSTRUCTIONS TO PETITIONER

        Under Rule 8 of the Federal Rules of Civil Procedure an initial pleading must contain

"(1) a short and plain statement of the grounds upon which the court's jurisdiction depends, . . .

(2) a short and plain statement of the claim showing that the pleader is entitled to relief, and (3) a

demand for judgment for the relief the pleader seeks." Fed. R. Civ. P. 8(a). The requirements of

Rule 8(a) are intended to guarantee "that [respondents] enjoy fair notice of what the claims

against them are and the grounds upon which they rest." TV Commc'ns Network, Inc. v. ESPN,

Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991), aff’d, 964 F.2d 1022 (10th Cir. 1992).

        Pro se litigants are not excused from Rule 8’s minimal pleading requirements. After all,

“a pro se [litigant] requires no special legal training to recount the facts surrounding his alleged

injury, and he must provide such facts if the court is to determine whether he makes out a claim

on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106, 1009 (10th Cir. 1991). Indeed,

the Court’s proper function is not to take “the role of advocate for a pro se litigant." Id. at 1110.

Thus, the Court cannot "supply additional facts, [or] construct a legal theory for [petitioner] that

assumes facts that have not been pleaded." Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989).




                                                                                                        3
  Case 2:19-cv-00640-DAK Document 15 Filed 10/29/20 PageID.183 Page 4 of 5




        Petitioner should observe the following points before filing his second amended petition:

(a) Revised petition must stand entirely on its own and not refer to, or incorporate by reference,

any part of the original petition or any other prior documents filed by Petitioner. See Murray v.

Archambo, 132 F.3d 609, 612 (10th Cir. 1998) (amendment supersedes original)

(b) Petitioner must name his current custodian (warden or ultimate supervisor of imprisonment

facility) as respondent. See R.2, Rs. Governing § 2254 Cases in the U.S. Dist. Courts.

(c) Federal rule requires the petition to “(1) specify all the grounds for relief available . . .; (2)

state the facts supporting each ground; (3) state the relief requested; (4) be printed, typewritten,

or legibly handwritten; and (5) be signed under penalty of perjury by the petitioner.” R.2(c), Rs.

Governing § 2254 Cases in the U.S. Dist. Courts.

(d) Petitioner may generally not bring civil-rights claims (e.g., regarding conditions of

confinement) in a habeas-corpus petition.

(e) Claims about Petitioner's underlying conviction and/or sentencing should be brought under

28 U.S.C.S. § 2254 (2020); claims about the execution of Petitioner's sentence should be brought

under id. § 2241.

(f) Petitioner should get help to prepare initial pleadings from legal resources at his facility.

                                              ORDER

        IT IS HEREBY ORDERED that:

(1) Petitioner shall have thirty days to cure the above deficiencies. In response to this Order, the

Court will accept one document entitled, “Second Amended Petition.” Second Amended Petition

shall include all issues, arguments, and citations in one document, with no reference to any other

document. Second Amended Petition is the only document the Court will review to determine



                                                                                                         4
  Case 2:19-cv-00640-DAK Document 15 Filed 10/29/20 PageID.184 Page 5 of 5




whether to order Respondent to answer. R.4, Rs. Governing § 2254 Cases in the U.S. Dist. Cts.

(stating court--on its own--shall examine petition for petitioner’s entitlement to relief and dismiss

petition or order answer as warranted).

(2) The Clerk's Office shall mail Petitioner a copy of the Pro Se Litigant Guide with a proper

form petition for him to complete, according to directions.

(3) If Petitioner fails to timely cure the above-noted deficiencies, as instructed here, this action

will be dismissed without further notice.

(4) Petitioner's motion for appointed counsel is DENIED. (ECF No. 13.) However, if it later

appears that counsel may be needed or of specific help, the Court may appoint an attorney to

appear on Petitioner's behalf.

(5) As a one-time courtesy, Petitioner’s motion, (ECF No. 14), for a copy of his petition, (ECF

No. 8), and amended petition, (ECF No. 9), is GRANTED. The Clerk’s Office shall mail the

copies to Petitioner together with this Order. However, Petitioner is advised going forward that--

before filing any documents with the Court--he bears responsibility to copy his own documents

and keep them for future reference.

               DATED this 29th day of October, 2020.

                                               BY THE COURT:




                                               JUDGE DALE A. KIMBALL
                                               United States District Court




                                                                                                       5
